Parker, J., dissenting: I join in Judge Simpson’s dissenting opinion but wish to make an additional observation. Section 280A(a) lays down a general rule of nondeductibility of expenses "with respect to the use of a dwelling unit which is used by the taxpayer during the taxable year as a residence.” Section 280A(c) then creates four exceptions to the general rule and these four exceptions should be narrowly construed. The effect of the majority opinion is to convert the rental use exception of section 280A(c)(3) into "the great override,” which would permit taxpayers to circumvent all of the carefully crafted limitations of the exception for business use (section 280A(c)(1)), the exception for storage use (section 280A(c)(2)), and the exception for day care services (section 280A(c)(4)). I do not believe the Congress intended, or the statute compels, such a perverse result. Simpson, J., agrees with this dissent.